Title: From James Madison to William MacCreery, 24 February 1807
From: Madison, James
To: MacCreery, William



Dept. of State, 24th. Feb. 1807

Mr. Madison, presents his respects to Mr. MacCrary, and has the honor, in pursuance of the wishes of Judge Woodward of the Michegan Territory, to enclose some documents for his perusal, as Chairman of the Committee upon the laws of that Territory.  Mr. MacCrery is requested to have the goodness to return the documents after perusing them.

James Madison.

